          Case 1:21-cr-00052-TJK Document 17 Filed 02/15/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                     :
                                             :       CRIMINAL NO. 21-cr-52-1 (TJK)
               v.                            :
                                             :
DOMINIC PEZZOLA,                             :
                                             :
                      Defendant.             :


                    UNOPPOSED MOTION FOR PROTECTIVE ORDER

       The United States of America, by and through its attorney, the United States Attorney for
the District of Columbia, hereby respectfully moves the Court for the entry of a protective order
governing the production of discovery by the parties in the above-captioned case. The United
States and counsel for defendant have reached an agreement as to the proposed protective order.
Therefore, the United States is authorized to represent to the Court that the defendant does not
oppose this motion or the entry of the attached protective order.




                                             Respectfully submitted,

                                             MICHAEL R. SHERWIN
                                             ACTING UNITED STATES ATTORNEY
                                             N.Y. Bar No. 4444188

                                      By:     /s/ Erik M. Kenerson
                                             Erik M. Kenerson
                                             Assistant United States Attorney
                                             OH Bar No. 82960
                                             555 4th Street, N.W., Room 11-909
                                             Washington, D.C. 20530
                                             (202) 252-7201
                                             Erik.Kenerson@usdoj.gov
